Citation Nr: 1508744	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to September 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  This claim was previously remanded by the Board in August 2012 for further development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  A corresponding file on the Veterans Benefits Management System indicates that the Veteran's representative filed an Appellate Brief on behalf of the Veteran in January 2015.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with adequate notice regarding the correct date of the final decision of record, in compliance with the Board's August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in its August 2012 remand, the Board noted that, for claims to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  In that regard, the Board found that the last final denial of the Veteran's claim was the April 2003 Board decision.  However, the AOJ had incorrectly referenced an August 1992 rating decision as the last final decision in the notice letter sent to the Veteran.  Therefore, in the August 2012 remand directives, the AOJ was instructed to send the Veteran a corrected notice letter, which properly cited the April 2003 Board decision as the last final decision of record.  In September 2012, the AOJ issued a new notice letter to the Veteran, however, that letter incorrectly noted that a July 1997 rating decision was the last final decision.  As such, an additional notice letter should be sent to the Veteran to comply with the August 2012 remand directives, which correctly indicates that the last final decision of record is the 2003 Board denial.

Additionally, review of the Veteran's claims file shows that the Veteran began receiving Social Security Administration (SSA) disability in 2005.  An attempt should be made to obtain such records.

Finally, as the Veteran's claim is being remanded for compliance with the Board's August 2012 remand directives and SSA records, the Board finds that the AOJ should send another notice to the Veteran regarding his private treatment at Miracle Ear and attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, to include Miracle Ear.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should send the Veteran a corrected notice concerning his petition to reopen a claim of service connection for hearing loss based on new and material evidence submitted since the last final decision of record - the April 2003 Board decision. 

3.  The AOJ should obtain a copy of the records upon which the SSA decision granting disability benefits was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

